26 F.3d 132w
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.The PEOPLE OF THE TERRITORY OF GUAM, Plaintiff-Appellee,v.Vincent P. PALOMO, Defendant-Appellant.The PEOPLE OF THE TERRITORY OF GUAM, Plaintiff-Appellee,v.Steven ALBERTSON, aka Fred Iyar, Defendant-Appellant.The PEOPLE OF THE TERRITORY OF GUAM, Plaintiff-Appellee,v.Vincent P. PALOMO, Defendant-Appellant,James M. Maher, Real Party in Interest.
Nos. 93-10256, 93-10261 and 93-10394.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted May 11, 1994.Decided June 14, 1994.As Amended July 19, 1994.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION